DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 25 June 2019.
Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on was/were considered by the examiner. 
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Regarding Claim 1: 
For grammatical purposes the Examiner suggests amending the claim language "…a different, second composite material, the second…" to instead be "…a different, a second composite material comprising a different material from the first composite material, the second…"
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 15:
The claim language "the pultruded plates" is unclear because "pultruded plates" lacks sufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the claim language of claim 15, which is dependent on claim 13, to instead be dependent on claim 14, since claim 14 first introduces the terminology “a plurality of pultruded plates”.
Regarding claims 16 and 17:
Claims 16 and 17 are rejected by virtue of dependence on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-11, 13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al (US 20160341178 A1), hereafter referred to as Jorgensen in view of Broome et al (US 20190136833 A1) hereafter referred to as Broome.
 Regarding Claim 1, Jorgensen discloses the following: 
A rotor blade (10) for a wind turbine, comprising:

wherein the internal support structure (70; see [0109, 112], FIG. 5) is formed, at least in part, of 
a first portion constructed of a first composite material (biaxially oriented glass fibres (52); see [0107], FIG. 3-4) and a second portion constructed of 
a different second, composite material (unidirectional arranged carbon fibres 62, see [0109], FIG. 3-4), the second composite material (unidirectional arranged carbon fibres 62, see [0109], FIG. 3-4) arranged in a plurality of layers (64), 
the first and second portions connected together via a scarf joint, ([0114-115]; FIG. 3-4, 7-8)
each of the plurality of layers (64) of the second composite material (unidirectional arranged carbon fibres 62, see [0109], FIG. 3-4) comprising an end that terminates at the scarf joint, (as best seen in FIG. 3-4, 7-8) 
the scarf joint comprising a different, third composite material (unidirectional glass fiber layers 56) arranged between the first and second composite material (52, 62; FIG. 3-4), 
Jorgensen does not explicitly disclose the following:
the third composite material comprising a plurality of segments, the plurality of segments arranged so as to completely wrap the ends of the plurality of layers of the second composite material.
However Broome teaches the following:
the third composite material (60, the Examiner further notes that the part number for the “third composite material” thermoplastic 60 is renumbered to be 61 and 63 when 
MOTIVATION STATEMENT
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third composite material as disclosed by Jorgensen, by substituting the unidirectional glass fiber layers of Jorgensen with thermoplastic material completely wrapping the ends of the plurality of layers, as taught by Broome, with the expected result of preventing degradation and peeling (see Broome [0053]) and to allow for the full coverage of the joint ends with minimal thermoplastic materials and lower labor costs (see Broome [0052]).
Regarding Claim 6, Jorgensen and Broome disclose the following: 
 The rotor blade (10) of claim 1,
Broome further discloses the following:
wherein each of the plurality of segments of the third composite material comprise a U-shape (as best seen in FIG. 7, the thermoplastic 61, 63 forms a “U” shape when wrapped around the thinnest ply 65; further, as best seen in FIG. 8, the thermoplastic 63 forms the shape of a “V” as applied to blade segment 72) that wraps at 
Regarding Claim 8, Jorgensen and Broome disclose the following: 
 The rotor blade (10) of claim 1,
Broome continues to disclose the following:
wherein adjacent segments (each individual step segment where the third composite material 61, 63 is applied to as seen in FIG. 8) of the plurality of segments ([0052] "strips of the thermoplastic material 60 may be layered at the joint ends 62, 64", thus the coated ends create stepped segments, as best seen in FIG. 8) of the third composite material (60, 61, 63) contact each other (each adjacent step segment contacts the adjacent step segment, as best seen in FIG. 8).
 Regarding Claim 9, Jorgensen and Broome disclose the following: 
 The rotor blade (10) of claim 1,
Broome continues to disclose the following:
wherein the third composite materials (60, 61, 63) comprise at least one of a thermoset resin or a thermoplastic resin. (material 60 is thermoplastic, see [0052])
Regarding Claim 10, Jorgensen and Broome disclose the following: 
 The rotor blade (10) of claim 1,
Jorgensen continues to disclose the following:
wherein at least one of the first composite material (biaxially oriented glass fibres (52); see [0107], FIG. 3-4), the second composite material (unidirectional arranged carbon fibres 62, see [0109], FIG. 3-4), is reinforced with one or more fiber materials.
Broome continues to disclose the following:
wherein at least one of the first composite material, the second composite material, is reinforced with one or more fiber materials. (62, 64 are made of composite fiber having ply 65; see [0053])
Regarding Claim 11, Jorgensen and Broome disclose the following: 
 The rotor blade (10) of claim 1,
Jorgensen continues to disclose the following:
wherein the one or more fiber materials comprise at least one of glass fibers (52) and carbon fibers (62)  or combinations thereof.
Regarding Claim 13, Jorgensen discloses the following: 
A method of joining first and second structures of a rotor blade (10) of a wind turbine, the method comprising:
arranging the first structure with the second structure at a scarf joint, the first structure constructed of a first composite material (biaxially oriented glass fibres (52); see [0107], FIG. 3-4), the second structure constructed of a different, second composite material (unidirectional arranged carbon fibres 62, see [0109], FIG. 3-4), the second structure comprising a plurality of layers (64), each of the plurality of layers (64) of the second composite material (unidirectional arranged carbon fibres 62, see [0109], FIG. 3-4) comprising an end that terminates at the scarf joint ([0114-115]; FIG. 3-4, 7-8);
infusing the scarf joint so as to join the first and second structures together (see [0071]);
Jorgensen does not explicitly disclose the following:
arranging a plurality of segments of a different, third composite material between the first and second composite materials at the scarf joint so as to completely wrap the 
However Broome teaches the following:
arranging a plurality of segments (62, 64) of a different, third composite material (thermoplastic 60, and the part number for the “third composite material” thermoplastic 60 is renumbered to be 61 and 63 when applied to the first and second segments 62, 64; see [0053]) between the first and second composite materials (62, 64 are made of composite fiber having ply 65; see [0053]) at the scarf joint so as to completely wrap (“the first and second thermoplastic materials 61, 63 wrap around and encapsulate the outer composite fiber layer at the thinnest part of the ply 65. Wrapping the thermoplastic material(s) 60 around the thinnest part of the ply 65 can help to prevent degradation and peeling of the thermoplastic material(s) 60”, see [0052-53]) the ends of the plurality of layers of the second composite material (blade segment 72 is made of composite fibre layers with the thinnest part of the ply 65, see [0053]) with the plurality of segments of the third composite material (60 as applied to separated blade segments is renumbered to be 61, 62 see [0052-53]); and,
infusing the scarf joint so as to join the first and second structures together (FIG. 9, [0061]).
MOTIVATION STATEMENT
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third composite material as disclosed by Jorgensen, by substituting the unidirectional glass fiber layers of Jorgensen with thermoplastic material completely wrapping the ends of the plurality of layers, as taught by Broome, with the expected result of preventing degradation and peeling (see Broome 
Regarding Claim 18, Jorgensen and Broome disclose the following: 
 The method of claim 13,
Broome further discloses the following:
wherein each of the plurality of segments of the third composite material comprise a U-shape (as best seen in FIG. 7, the thermoplastic 61, 63 forms a “U” shape when wrapped around the thinnest ply 65; further, as best seen in FIG. 8, the thermoplastic 63 forms the shape of a “V” as applied to blade segment 72) that wraps at least partially around one of the ends of the plurality of layers (65) of the second composite material (blade segment 72 is made of composite fibre layers with the thinnest part of the ply 65, see [0053]);
Regarding Claim 20, Jorgensen and Broome disclose the following: 
The method of claim 13,
Broome continues to disclose the following:
further comprising arranging adjacent segments (each individual step segment where the third composite material 61, 63 is applied to as seen in FIG. 8) of the plurality of segments ([0052] "strips of the thermoplastic material 60 may be layered at the joint ends 62, 64", thus the coated ends create stepped segments, as best seen in FIG. 8) of the third composite material so as to contact each other (each adjacent step segment contacts the adjacent step segment, as best seen in FIG. 8).
Allowable Subject Matter
Claim 2-5, 7, 12, 14-17, and 19 would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome any applicable indefiniteness rejections.

In combination with the other structures required by the independent claims, the inclusion of:
Regarding Claim 2:
a plurality of pultruded plates, the plurality of pultruded plates formed of the second composite material;
Regarding Claims 3-5:
Claims 3-5 depend on an objected-to claim(s); 
Regarding Claim 7
wherein each of the plurality of segments of the third composite material comprises the L-shape, wherein adjacent L-shaped segments are secured together in an opposing direction so as to wrap around the ends of adjacent layers of the plurality of layers of the second composite material;
Regarding Claim 15:
wherein one or more of the plurality of layers of the third composite material extends between one or more of the pultruded plates
Regarding Claims 16-17:
Claims 16-17 depend on an objected-to claim(s); 
Regarding Claim 19:
securing adjacent L-shaped segments together in an opposing direction; and,
arranging the secured L-shaped segments so as to wrap around the ends of adjacent layers of the plurality of layers of the second composite material;

The Examiner notes Jorgensen and Broome are considered the closest prior art and do not teach the claim limitations as outlined above. The Examiner finally notes, with respect to the “pultrusion” limitations of claims 2 and 15, Jorgensen explicitly discloses “Vacuum infusion or VARTM (vacuum assisted resin transfer moulding) is one method, which is typically employed for manufacturing composite structures, ([0005]), and the Broome disclosure explicitly discloses applying heat to the blade joint to cause a thermoplastic material on each joint end of the blade to such that the blade ends are joined (by way of example see [0019]). Further, it appears there would be no reason to modify the prior art, in particular to modify the processes to include “pultrusion or pultruded parts” without the benefit of Applicant's disclosure and impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar wind turbine blade fabrication arrangements and methods see Pages 1-3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745